Citation Nr: 0810977	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-14 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES


1.  Entitlement to a disability rating in excess of 30 
percent for status post left menisectomy (left knee 
disability). 

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of fracture, right ankle (right ankle 
disability). 

3.  Whether the reduction of the veteran's 30 percent rating 
for service-connected left knee disability, effective January 
1, 2008, was proper.

4.  Whether the reduction of the veteran's 20 percent rating 
for service-connected right ankle disability, effective 
January 1, 2008, was proper. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left knee disability results in painful motion and 
complaints of stiffness with limitation of flexion to 30 
degrees with pain and extension to -30 degrees with pain; the 
preponderance of the evidence demonstrates no instability or 
subluxation.

2.  The right ankle disability results in marked limitation 
of motion, but no evidence of ankylosis.     





CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for left knee 
disability for limitation of extension have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2007).  

2.  The criteria for a rating of 20 percent for left knee 
disability for limitation of flexion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2007).  

3.  The criteria for a rating in excess of 20 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).

4.  Reduction in rating of the veteran's left knee disability 
for limitation of extension was improper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85 (2007).

5.  Reduction in rating of the veteran's right ankle 
disability was improper.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.85 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated September 2005 and September 2006, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
increased rating claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, in the above letters and in May 2007 correspondence VA 
advised the veteran of the necessity of providing medical or 
lay evidence showing a worsening or increase in severity of 
the disability and the effect on his employment.  He was also 
given the applicable diagnostic codes under which he is 
rated.  Each diagnostic code contains criteria necessary for 
entitlement to a higher disability ratings that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, including records from the 
veteran's private physicians.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disabilities.  The duties to notify and assist have 
been met.

The Board also points out that, as to the partial grant of 
increased benefits for left knee disability, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element of the awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf and will summarize the relevant evidence on what the 
evidence shows or fails to show on the veteran's claims.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) 
(discussion of all evidence by Board not required when Board 
supports decision with thorough reasons and bases regarding 
relevant evidence).

II.  Disability Ratings

In June 2005, the veteran filed a claim that his service-
connected left knee and right ankle disabilities warrant 
increased ratings, asserting that his disabilities had 
worsened.    

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2007).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Left Knee Disability

By way of background, the RO granted service connection for 
left knee disability in a June 1987 decision.  A 20 percent 
rating was assigned, effective February 1987.  In a November 
2002 rating decision, the RO increased the rating to 30 
percent, effective July 2002.  

The veteran's service connected left knee disability is 
current rated under Diagnostic Code 5261, for limitation of 
extension of the knee.  Limitation of extension of the knee 
is rated as follows: extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  VA standards 
describe normal range of motion of the knee as from 0 to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (2007).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) 
for disability of the same joint may be assigned.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

Private medical record in October 2004 indicated subjective 
complaints of significant left knee pain with bending and 
walking.  Examination revealed medial joint line severe bony 
crepitus associated with pain.  Flexion was to 100 degrees.  
X-ray findings showed severe end stage osteoarthritis.  The 
examiner recommended total knee arthroplasty.  

VA examination report in October 2005 indicated that the 
veteran had undergone multiple operations on his left knee 
following an in-service injury.  The most recent surgery was 
performed in 1996.  The veteran currently complained of 
weakness, popping and stiffness.  He used a cane and knee 
brace.  Swelling was present with overuse.  He had no locking 
or flares.  His primary complaints were pain and stiffness.  
This made it difficulty to get around on a daily basis.       

Examination revealed stable knee with no jointline tenderness 
or joint effusion.  Active range of motion was from 10 
degrees extension to 100 degrees flexion.  Passive range of 
motion was from 0 degrees extension to 110 degrees flexion.  
X-ray findings revealed severe degenerative changes about the 
knee with tricompartmental joint space narrowing.  The 
examiner commented that the veteran's disability was 
primarily pain and stiffness, although there was a weakness 
component as well.  He required the use of a cane and knee 
brace.  

VA examination in April 2007 indicated complaints of 
stiffness and locking episodes.  The veteran denied 
instability or episodes of dislocation or subluxation. 
Examination revealed no abnormal weight bearing.  Both active 
and passive ranges of motion for extension were -90 to 0 
degrees with pain beginning at -30 degrees.  Both active and 
passive ranges of motion for flexion were 0 to 95 degrees 
with pain beginning at 30 degrees.  No additional limitation 
of motion noted on repetitive use.   

Applying the medical evidence to the rating criteria, the 
Board notes objective findings of pain on motion testing 
beginning at -30 degrees extension.  Range of motion on 
extension limited to 30 degrees meets the criteria for a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
The April 2007 VA examiner did not indicate, and the record 
does not otherwise show, that the veteran exaggerated his 
symptoms.  Based upon this evidence and resolving reasonable 
doubt in the veteran's favor, a 40 percent rating is 
warranted for left knee disability under Diagnostic Code 
5261.  38 C.F.R. §§ 3.102, 4.14, 4.71a; DeLuca.    

The record also demonstrates objective findings of left knee 
pain on motion testing beginning at 30 degrees flexion.  
Range of motion on flexion limited to 30 degrees meets the 
criteria for a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Again, the April 2007 VA examiner did 
not state, and the record does not otherwise show, that the 
veteran exaggerated his symptoms.  Based upon this evidence 
and resolving doubt in the veteran's favor, a separate 20 
percent rating is warranted for left knee disability under 
Diagnostic Code 5260.  38 C.F.R. §§ 3.102, 4.14, 4.71a; 
DeLuca.  Thus, following VA O.G.C. Prec. Op. No.9-2004, the 
Board finds that the veteran is entitled to separate ratings 
for limitation of motion on both flexion (warranting a 20 
percent rating) and extension (warranting a 40 percent 
rating).  

The Board has considered additional diagnostic codes in this 
case.  VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

Upon review, while degenerative arthritis of the left knee is 
demonstrated in this case, both VA examination reports 
indicated no instability or recurrent subluxation of the left 
knee to warrant an additional rating under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
preponderance of the evidence demonstrates no instability or 
subluxation of the left knee. 

In sum, the veteran's left knee disability warrants a rating 
of 40 percent under Diagnostic Code 5261, and a separate 
rating of 20 percent under Diagnostic Code 5260.  38 C.F.R. 
§ 4.71a.    

Right Ankle Disability

The veteran's service-connected right ankle disability is 
rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 
percent disability rating for "moderate" limited motion of 
an ankle and a maximum rating of 20 percent for "marked" 
limited motion.  Greater ratings for ankle disabilities of 30 
percent and 40 percent, are appropriate for disabilities 
involving ankylosis under Diagnostic Code 5270.  Normal range 
of motion of the ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees. 38 C.F.R. § 4.71a., Plate II.

VA examination in October 2005 noted a history of right ankle 
fracture in service.  He complained of residual stiffness and 
pain with overuse.  There was swelling, which was worse at 
night.  Pain improved with elevation and rest. 

Examination revealed no jointline tenderness or swelling in 
the ankle.  Active range of motion for dorsiflexion was from 
0 to 10 degrees.  Passive range of motion for dorsiflexion 
was from 0 to 20 degrees.  Active range of motion for plantar 
flexion was 0 to 30 degrees.  Passive range of motion for 
plantar flexion was 0 to 45 degrees.  X-ray findings showed 
no fractures or acute osseous abnormalities, and no evidence 
of loosening of the medial malleolar screw.  The examiner 
commented that the veteran's right ankle pain was likely due 
to degenerative arthritis.  His primary disability was pain 
and swelling with overuse. 

VA examination in April 2007 revealed active and passive 
range of motion for plantar flexion from 0 to 10 degrees with 
pain beginning at 5 degrees.  Active and passive dorsiflexion 
was from 0 to 20 degrees with pain beginning at 10 degrees.  
No additional limitation of motion was noted on repetitive 
use.  No significant changes noted on x-ray report. 

Upon review, the most recent VA examination report revealed 
greater than 50 percent limitation of motion both plantar 
flexion (pain beginning at 5 degrees) and dorsiflexion (pain 
beginning at 10 degrees).  This represents marked limitation 
of motion under Diagnostic Code 5270.  However, the veteran 
is already receiving the highest rating available under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
rating is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent rating 
is warranted.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2007).  

In this case, ankylosis of the right ankle is not shown.  
While painful, demonstrated motion in the right ankle was 
noted in both VA examination reports.  As such, an increased 
rating under Diagnostic Code 5270 is not warranted. 

Based upon the above, the preponderance of the evidence fails 
to show that an increased rating for right ankle disability 
is warranted.  38 C.F.R. §§  3.102, 4.71a (2007).  

Reductions in Ratings - Left Knee and Right Ankle 
Disabilities

In July 2007, the RO issued notification to the veteran of a 
proposed reduction of disability ratings for both the left 
knee and right ankle disabilities.  The RO proposed to reduce 
the left knee disability rating from 30 to 20 percent 
disabling, and the right ankle disability rating from 20 to 
10 percent disabling.  In an October 2007 rating decision, 
the RO reduced the ratings for both disabilities, effective 
January 1, 2008.  

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in rating of a service-
connected disability is considered warranted and the lower 
rating would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e).  The Board notes that proper notification was 
issued to the veteran in July 2007 in compliance with 
38 C.F.R. § 3.105.  

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  The five-year 
period is calculated from the effective date of the rating 
until the effective date of the actual reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1993).  Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction of an 
evaluation.  Moreover, although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (c).  See 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  If doubt 
remains, after according due consideration to all the 
evidence developed by the several items discussed in § 
3.344(a), the rating agency will continue the rating in 
effect.  38 C.F.R. § 3.344(b).

The Board finds that the medical evidence, particularly the 
findings from the April 2007 VA examination report, is 
insufficient to justify the reduction of either the left knee 
disability or right ankle disability ratings.  In fact, the 
left knee disability warrants an increased rating during the 
claims period, and the right ankle disability continues to 
show "marked" limitation of motion.  Accordingly, the 
veteran's reduction in his disability ratings for left knee 
and right ankle disabilities were not proper.  


ORDER

A rating of 40 percent for left knee disability based on 
limitation of extension is granted. 

Separate rating of 20 percent for left knee disability based 
on limitation of flexion is granted. 

An increased rating in excess of 20 percent for right ankle 
disability is denied.  

The reduction of the rating for the veteran's left knee 
disability from 30 percent to 20 percent, effective January 
1, 2008, was improper.

The reduction of the rating for the veteran's right ankle 
disability from 20 percent to 10 percent, effective January 
1, 2008, was improper; the 20 percent rating is restored.




REMAND

The Board finds that the veteran's TDIU claim requires 
further development.  The  VA examination report in April 
2007 indicated that left knee disability severely affects the 
veteran's functioning ability to perform chores, shopping, 
traveling, moderate effects his ability to bath, dress, and 
groom, and prevents him from exercising, and participating in 
sports or recreational activities.  The examiner did not 
comment on whether the veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.  In addition, given the 
Board's favorable determinations, the Board concludes that a 
VA medical opinion addressing this issue should be provided 
to the veteran on remand.  See 38 U.S.C.A. § 5103A (West 
2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.	If possible, the claims folder, including this 
remand, should be 
provided to the examiner who performed the April 
2007 VA examination.  The examiner is requested to 
provide an opinion as to whether it is at least as 
likely as not that the veteran's service-connected 
disabilities (left knee disability, right ankle 
disability, gastroesophageal reflux disease (GERD) 
preclude him from obtaining and maintaining 
substantially gainful employment.

2.  If the examiner who performed the April 2007 VA 
examination is unavailable, the veteran should be 
afforded a VA general medical examination.  The 
claims folder should be made available to the 
examiner.  The examiner is requested to provide an 
opinion as to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities (left knee disability, right ankle 
disability, and GERD) preclude him from obtaining 
and maintaining substantially gainful employment.

3.  After obtaining the above evidence, the RO 
should re-adjudicate the veteran's claim for 
entitlement to TDIU due to his service connected 
disabilities.  If the benefit sought is not 
granted, the veteran and his representative should 
be furnished with a supplemental statement of the 
case and be afforded an opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


